Case 3:15-md-02670-JLS-MDD Document 2516 Filed 03/05/21 PageID.229743 Page 1 of 4


      1

      2

      3

      4

      5

      6

      7                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
      8

      9
                                                          Case No. 3:15-md-02670-JLS-
     10   IN RE PACKAGED SEAFOOD                          MDD
          PRODUCTS ANTITRUST LITIGATION
     11                                                   MDL No. 2670

     12   THIS DOCUMENT RELATES TO:                       ORDER GRANTING
                                                          AMENDED JOINT
            1. Direct Purchaser Plaintiff Track           MOTION TO STAY
     13
                                                          CERTAIN SUMMARY
     14      2. Winn-Dixie Stores, Inc., et al. v.        JUDGMENT AND
                                                          DAUBERT MOTIONS
                Bumble Bee Foods, LLC, et al.,
     15
                3:16-cv-00017-JLS-MDD                     [ECF No. 2512]
     16
             3. Associated Wholesale Grocers, Inc.
     17
                v. Bumble Bee Foods LLC, et al.,
     18         3:18-cv-0104-JLS-MDD
     19

     20

     21

     22

     23

     24

     25

     26
     27

     28

                                                       ORDER GRANTING AMENDED JOINT MOTION TO
                                                          STAY CERTAIN SUMMARY JUDGMENT AND
                                                     1                      DAUBERT MOTIONS
Case 3:15-md-02670-JLS-MDD Document 2516 Filed 03/05/21 PageID.229744 Page 2 of 4


      1          Pending before the Court is Amended Joint Motion to Stay Certain Summary
      2   Judgment and Daubert Motions (ECF No. 2512, the “Joint Motion”)) filed by
      3   Plaintiffs Direct Purchaser Plaintiffs (“DPPs”), Associated Wholesale Grocers, Inc.
      4   (“AWG”), Winn-Dixie Stores, Inc. (“Winn-Dixie”), Bi-Lo Holdings, LLC (“Bi-
      5   Lo”) (together, the “Moving Plaintiffs”) and Defendants Tri-Union Seafoods LLC
      6   d/b/a Chicken of the Sea International (“COSI”) and Thai Union Group PCL
      7   (“TUG”) (together, the “COSI Defendants”). The parties request the Court to stay
      8   (i.e., hold in abeyance, and not decide) the motions listed below (the “Stayed
      9   Motions”) until the Court decides whether to approve a settlement between the COSI
     10   Defendants and the DPPs:
     11

     12
                1. Plaintiffs’ Motion and Notice of Motion for Partial Summary Judgment
                   Against Defendant Tri-Union Seafoods LLC (ECF No. 1976) (“the
     13
                   Plaintiff Summary Judgment Motion”);
     14

     15         2. Plaintiffs’ Motion and Notice of Motion to Exclude Certain Testimony of
                   Defendants’ Experts (ECF No. 1970) (only with respect to Sections III.B.
     16
                   (on COSI’s expert Michael Moore), III.C. (on COSI’s expert Randal
     17            Heeb), and III.F. (on COSI’s expert Arthur Laby)); and
     18
                3. Defendant Thai Union Group PCL’s Notice and Motion for Summary
     19
                   Judgment (ECF No. 2001) (the “TUG Motion”).
     20

     21         Additionally, the Parties request that, during the pendency of this stay, the
     22   Court defer deciding whether to seal any materials identified in the COSI
     23   Defendants’ Second Renewed Motion to Seal (ECF No. 2429), which were
     24   originally filed solely in relation to the Stayed Motions. Specifically, six of the
     25   ///
     26
     27

     28

                                                        ORDER GRANTING AMENDED JOINT MOTION TO
                                                           STAY CERTAIN SUMMARY JUDGMENT AND
                                                      2                      DAUBERT MOTIONS
Case 3:15-md-02670-JLS-MDD Document 2516 Filed 03/05/21 PageID.229745 Page 3 of 4


      1   sixteen exhibits found in Appendices A to C in the COSI Defendants’ Second
      2   Renewed Motion to Seal at ECF No. 2429 relate only to the Stayed Motions:
      3

      4       Exhibit Document Title                             Docket Entry Where Exhibit
              No.1                                               Was Originally Filed
      5

      6         2        COSI’s Responses & Objections to        The Plaintiff Summary Judgment
                         Plaintiffs’ First Set of Requests for   Motion (ECF No. 1976, Ex. 31)
      7                  Admission
      8
                10       Kelly Stirling (COSI 30(b)(6))          The TUG Motion (ECF No.
      9                  Deposition Excerpts as excerpted in     2001, Ex. 21)
     10                  the TUG Motion only

     11         11       Marianne DeMario Deposition as          The TUG Motion (ECF No.
                         excerpted in the TUG Motion only        2001, Ex. 76)
     12

     13         12       Darren Parsons Deposition as            COSI Opposition to the Plaintiff
                         excerpted in COSI’s Opposition to       Summary Judgment Motion
     14                  the Plaintiff Summary Judgment          (ECF No. 2122, Ex. 24)
     15                  Motion only

     16         14       Expert Report of Gary Kleinrichert      The TUG Motion (ECF No.
                                                                 2001, Ex. 59)
     17

     18         16       TUG’s Statement of Material Facts in The TUG Motion (ECF No.
                         Support of Its Motion for Summary    2001-2)
     19                  Judgment
     20

     21
                     The parties represent that the COSI Defendants have agreed to settle with all
     22
          plaintiffs that have filed suits in this MDL. (Joint Mot. 2.) While all other
     23
          agreements have been reached and many suits dismissed, the settlement between the
     24
          COSI Defendants and DPPs is being finalized. (Id.)
     25

     26
     27

     28
          1
              As filed at ECF No. 2429.
                                                           ORDER GRANTING AMENDED JOINT MOTION TO
                                                              STAY CERTAIN SUMMARY JUDGMENT AND
                                                         3                      DAUBERT MOTIONS
Case 3:15-md-02670-JLS-MDD Document 2516 Filed 03/05/21 PageID.229746 Page 4 of 4


      1         The Joint Motion being responsive to the Court’s prior Orders on this matter
      2   (ECF Nos. 2491, 2495), and based on the representations made in the Joint Motion,
      3   the Court finds good cause to GRANT relief as follows:
      4         1.     The Stayed Motions listed above are stayed, and resolution on the COSI
      5   Defendants’ Second Renewed Motion to Seal (ECF No. 2429) as to the six
      6   documents listed above, is deferred until the stay of the Stayed Motions is lifted.
      7          2.    The stay shall remain in effect until March 31, 2021. If by that date
      8   DPPs and COSI Defendants have not filed a motion for preliminary approval of their
      9   settlement, they shall file a status report showing good cause why the stay should
     10   remain in effect and for how long.
     11          IT IS SO ORDERED.
     12
          Dated: March 5, 2021
     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26
     27

     28

                                                       ORDER GRANTING AMENDED JOINT MOTION TO
                                                          STAY CERTAIN SUMMARY JUDGMENT AND
                                                     4                      DAUBERT MOTIONS
